Case 1:17-cv-00983-JTN-ESC ECF No. 96-3 filed 06/20/19 PageID.1817 Page 1 of 3




                              EXHIBIT C
        Case 1:17-cv-00983-JTN-ESC ECF No. 96-3 filed 06/20/19 PageID.1818 Page 2 of 3




From:                 Jovan Jovanovic <jjovanovic@watson-ip.com>
Sent:                 Friday, April 5, 2019 1:40 PM
To:                   Chad Nydegger; Vladan Vasiljevic
Cc:                   David R. Todd; Jennifer Hunter; Justin J. Cassell; Matthew J. Gipson
Subject:              Re: Humboldt v. Lornic [WNDMS-DMS1.FID1916141]


Chad,

First, as indicated in my email on the matter, disclosure of experts was due on March 30 only for those experts that will
be providing opening reports on April 29th. Lornic will not be providing any opening expert reports on April 29th and,
thus, did not disclose any experts on March 30th. We reserve the right to provide rebuttal expert reports on June 11th
and will disclose any experts providing such reports no later than 30 days prior to the provision of those expert reports.

Second, as trial is not scheduled to commence until August of 2020, we have not yet determined who will be acting as
trial counsel.

Jovan

Jovan N. Jovanovic
The Watson IP Group, PLC
+1 (616) 797‐1000 (o)
+1 (616) 856‐0777 (c)


From: Chad Nydegger <cnydegger@wnlaw.com>
Sent: Wednesday, April 3, 2019 1:58 PM
To: Jovan Jovanovic; Vladan Vasiljevic
Cc: David R. Todd; Jennifer Hunter; Justin J. Cassell; Matthew J. Gipson
Subject: Humboldt v. Lornic [WNDMS‐DMS1.FID1916141]

Jovan and Vlad,

We hope that you are both well. We write to you concerning two issues.

First, we note that we did not receive any disclosure from Lornic of expert on the issue of validity on March 30 in
accordance with the First Amended Case Management Order. Consequently, we understand that Lornic will not have
any expert testify on the issue of validity. Please confirm that our understanding is correct. If our understanding is not
correct, please explain Lornic’s failure to disclose the expert, particularly after we consented to your reading of the order
as requiring the disclosure of any such expert no later than March 30.

Second, we write concerning Jovan acting as trial counsel in this case. Given that Jovan was the Rule 30(b)(6) witness for
Watson IP during discovery, and, consequently, will be a witness at trial, he cannot serve as trial counsel. Please confirm
that Jovan will not act as trial counsel in this case. If Lornic is unwilling will to confirm that Jovan will not be trial counsel
in this case, please provide us with a time you are available to meet and confer as Plaintiffs will need to file a motion to
disqualify.

Regards,
Chad

                                                                1
           Case 1:17-cv-00983-JTN-ESC ECF No. 96-3 filed 06/20/19 PageID.1819 Page 3 of 3

CHAD E. NYDEGGER
WORKMAN | NYDEGGER
OFFICE DIRECT:801‐321‐8810
EMAIL: CNYDEGGER@WNLAW.COM
BIOGRAPHY: CNYDEGGER




PRIVACY: This e‐mail may contain information that is privileged or confidential. If you are not the intended recipient, please delete the e‐mail and any attachments and notify
the sender immediately, and do not use, copy, or disclose to anyone any of the contents hereof.




                                                                                        2
